DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/5/22, with respect to the rejection(s) of claim(s) 1-16 under Chadderdon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chadderdon in view of Jain et al. (U.S. Pub. 2012/0289788 hereinafter “Jain”).
Claim Rejections - 35 USC § 103
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chadderdon, III et al. (U.S. Pub. 2016/0089038 hereinafter “Chadderdon”) in view of Jain et al. (U.S. Pub. 2012/0289788 hereinafter “Jain”).
Regarding claim 1, Chadderdon discloses a method of sending a message to a subject, the method comprising: obtaining measurements of one or more physiological characteristics of a subject, wherein the measurements are taken over a first plurality of time periods (e.g. ¶28); determining a psychological state of the subject during each of the first plurality of time periods (e.g. ¶29); and when it is determined that the subject is in a psychological state of interest in a first time period (e.g. ¶29), sending a message to the subject in a second time period subsequent to the first time period (e.g. ¶29), wherein in the second time period the subject is not in the psychological state of interest (e.g. ¶29). Chadderdon discloses the claimed invention except for the message being sent to the second time automatically.  However, Jain teaches that it is known to automatically send a message to the subject in a second time period as set forth in Figure 3 and Paragraphs 66-74 to provide a means for the user to validate that the physiological data is from a psychological state and not from a physical activity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Chadderdon, with automatic querying of the user as taught by Jain, since such a modification would provide the predictable results of validating that the physiological data is from a psychological state and not from a physical activity.
Regarding claim 2, meeting the limitations of claim 1 above, Chadderdon further discloses wherein the message requests that the subject identify the psychological state of interest in the first time period (e.g. ¶30).
Regarding claim 3, meeting the limitations of claim 1 above, Chadderdon further discloses wherein the method further comprises determining baseline values of measurements of the one or more physiological characteristics associated with a baseline psychological state (e.g. ¶¶32, 37) wherein determining comprises: comparing a current set of the measurements of the one or more physiological characteristics to the baseline values (e.g. ¶¶32, 37); and determining that the subject is in a psychological state of interest if the current set of measurements of the one or more physiological characteristics deviate from the baseline values (e.g. ¶¶32, 37).
Regarding claim 4, meeting the limitations of claim 1 above, Chadderdon further discloses wherein determining that the subject is in a psychological state of interest comprises determining that the subject is in a psychological state of interest if the current set of measurements deviate from the baseline determined values by more than a predetermined amount (e.g. ¶¶26, 29 and 33).
Regarding claim 5, meeting the limitations of claim 1 above, Chadderdon further discloses wherein determining comprises determining that the subject is in a psychological state of interest if the current set of measurements deviate from the baseline values for longer than a predetermined minimum amount of time (e.g. ¶¶26, 29 and 33).
Regarding claim 6, meeting the limitations of claim 1 above, Chadderdon further discloses wherein the method further comprising obtaining movement measurements of the movements of the subject over a second plurality of time periods (e.g. C, 355; Fig. 3); and obtaining environmental measurements of one or more environmental parameters over a third plurality of time periods (e.g. D, 350; Fig. 3) and wherein the step of determining a psychological state of the subject comprises determining the psychological state of the subject for each of the first plurality of time periods and each of the second plurality of time periods and each of the third plurality of time periods (e.g. Fig. 3). 
It is noted that each parameter is sensed from a separate sensor and the claim does not preclude the time periods from occurring that the same time.
Regarding claim 7, meeting the limitations of claim 1 above, Chadderdon further discloses wherein the determining comprises determining that the subject is not in a psychological state of interest if at least one of the movement measurements or the environmental measurements indicate that the subject is performing a physical activity (e.g. ¶¶5-7 and 17; “physical activity”).
Regarding claim 8, meeting the limitations of claim 1 above, Chadderdon further discloses wherein the determining comprises determining that the subject is not in a psychological state of interest if at least one of the movement measurements or the environmental measurements indicate that the subject is physically stressed due to environmental factors (e.g. ¶¶5-7, 23 and  35; “stress due to environmental factors”).
Regarding claim 9, meeting the limitations of claim 1 above, Chadderdon discloses a computer program product comprising a non-transitory computer readable medium, wherein the computer program product comprises computer readable code, wherein the computer readable code is being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (e.g. 20; ¶19).
Regarding claim 10, Chadderdon discloses an apparatus for sending a message to a subject, the apparatus comprising: a processing circuit (e.g. ¶¶7, 18), the processing circuit configured to: obtain measurements of one or more physiological characteristics of a subject, wherein the measurements are taken over a first plurality of time periods (e.g. ¶28);  determining a psychological state of the subject during each of the first plurality of time periods (e.g. ¶29); and when it is determined that the subject is in a psychological state of interest in a first time period (e.g. ¶29), sending a message to the subject in a second time period subsequent to the first time period (e.g. ¶29), wherein in the second time period the subject is not in the psychological state of interest (e.g. ¶29). Chadderdon discloses the claimed invention except for the message being sent to the second time automatically.  However, Jain teaches that it is known to automatically send a message to the subject in a second time period as set forth in Figure 3 and Paragraphs 66-74 to provide a means for the user to validate that the physiological data is from a psychological state and not from a physical activity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Chadderdon, with automatic querying of the user as taught by Jain, since such a modification would provide the predictable results of validating that the physiological data is from a psychological state and not from a physical activity.
Regarding claim 11, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the message requests that the subject identify the psychological state of interest in the first time period (e.g. ¶30).
Regarding claim 12, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the processing circuit is further configured to: determine baseline values of measurements of the one or more physiological characteristics associated with a baseline psychological state wherein the processing circuit is configured to determine a psychological state of the subject (e.g. ¶¶32, 37)  by: comparing a current set of the measurements of the one or more physiological characteristics to the baseline values (e.g. ¶¶32, 37); and determining that the subject is in a psychological state of interest if the current set of measurements of the one or more physiological characteristics deviate from the baseline values (e.g. ¶¶32, 37).
Regarding claim 13, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the method further comprising obtaining movement measurements of the movements of the subject over a second plurality of time periods (e.g. C, 355; Fig. 3); and obtaining environmental measurements of one or more environmental parameters over a third plurality of time periods (e.g. D, 350; Fig. 3) and wherein the step of determining a psychological state of the subject comprises determining the psychological state of the subject for each of the first plurality of time periods and each of the second plurality of time periods and each of the third plurality of time periods (e.g. Fig. 3). 
Regarding claim 14, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the processing circuit is configured to determine the psychological state of the subject by determining that the subject is not in a psychological state of interest if at least one of the movement measurements or the environmental measurements indicate that the subject is performing a physical activity (e.g. ¶¶5-7 and 17; “physical activity”).
Regarding claim 15, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the apparatus further comprises a physiological characteristic sensor for measuring one or more physiological characteristics of a subject over time (e.g. ¶¶5-7 and 17; “physical activity”).
Regarding claim 16, meeting the limitations of claim 10 above, Chadderdon further discloses wherein the processing circuit is configured to determine the psychological state of the subject by determining that the subject is not in a psychological state of interest if at least one of the movement measurements or the environmental measurements indicate that the subject is physically stressed due to environmental factors (e.g. ¶¶5-7, 23 and 35; “stress due to environmental factors”).
Regarding claim 17, meeting the limitations of claim 10 above, Jain further discloses wherein the processing circuit is configured to: store a record of the psychological state of the subject (e.g. ¶¶72-74); receive a response to the message from the subject (e.g. ¶¶72-74); and annotate the record based on the response (e.g. ¶¶72-74).
Regarding claim 18, meeting the limitations of claim 1 above, Jain further discloses wherein the processing circuit is configured to: store a record of the psychological state of the subject (e.g. ¶¶72-74); receive a response to the message from the subject (e.g. ¶¶72-74); and annotate the record based on the response (e.g. ¶¶72-74).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792